Citation Nr: 0841233	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  03-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to March 
1976.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for flat 
feet.

The veteran appealed the RO's decision to the Board.  In June 
2004, he testified before a Veterans Law Judge sitting at the 
RO.  In an October 2005 decision, the Board denied service 
connection for flat feet.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in August 2006, the 
veteran's then-attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand, arguing that the Board's reasons and bases in its 
October 2005 decision were inadequate.  In an August 2006 
order, the Court granted the motion, vacated the Board's 
October 2005 decision, and remanded the matter to the Board 
for readjudication.

In a January 2007 decision, the Board again denied service 
connection for flat feet.  The veteran again appealed the 
Board's decision to the Court.  While the matter was pending 
before the Court for a second time, in March 2008, the 
veteran's then-attorney and a representative of VA's General 
Counsel filed another joint motion for remand, this time 
arguing that VA had failed to fulfill its duty to notify 
under 38 U.S.C.A. § 5103(a).  It is noted that this 
deficiency was not raised at the time of the previous Joint 
Motion.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) (noting that 
advancing different arguments at successive stages of the 
appellate process does not serve the interests of the 
veteran, and that such a practice hinders the decision-making 
process and raises the undesirable specter of piecemeal 
litigation).  

The Board is nonetheless bound by the Court's order and the 
terms of the Joint Motion.  Therefore, for the reasons set 
forth below, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In the March 2008 Joint Motion discussed above, the parties 
indicated that VA "did not fulfill its duty to notify 
Appellant pursuant to 38 U.S.C.A. § 5103(a)."  See Joint 
Motion at page 2.  Specifically, the parties determined that 
on remand, VA must inform the veteran "of the evidence 
necessary to substantiate his claim of entitlement to service 
connection to include providing a nexus between his current 
disability and service, or by showing that his preexisting 
condition was aggravated by service."  

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  This notice should 
include an explanation "of the evidence 
necessary to substantiate his claim of 
entitlement to service connection to 
include providing a nexus between his 
current disability and service, or by 
showing that his preexisting condition 
was aggravated by service."  The notice 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After the above action has been 
completed, and after affording the 
veteran an appropriate period of time to 
respond, the RO should review all the 
evidence of record in readjudicating the 
claim.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




